   Case 18-42287
DeMarco•Mitchell,    PLLC Doc 72   Filed 10/24/19 Entered 10/24/19 15:34:21         Desc Main
Robert T. DeMarco                    Document     Page 1 of 6
Michael S. Mitchell
1255 West 15th St., 805
Plano, TX 75075
T 972‐578‐1400
F 972‐346‐6791

                             IN THE UNITED STATES BANKRUPTCY COURT
                                    EASTERN DISTRICT OF TEXAS
                                        SHERMAN DIVISION

 IN RE:                                            Case No.:     18‐42287‐BTR‐11

 FABRIC FANATICS, INC.                             Chapter:      11
 27−1832718
 624 Haggard Street, Suite 706
 Plano, TX 75074

                                         Debtor.

                    REORGANIZED DEBTOR’S APPLICATION FOR FINAL DECREE

                                             NOTICE

Your rights may be affected by the relief sought in this pleading. You should read this pleading
carefully and discuss it with your attorney, if you have one in this bankruptcy case. If you
oppose the relief sought by this pleading, you must file a written objection, explaining the
factual and/or legal basis for opposing the relief.

No hearing will be conducted on this objection to exemption unless a written response in
opposition is filed with the Clerk of the United States Bankruptcy Court and served upon the
party filing this pleading WITHIN TWENTY‐ONE (21) DAYS FROM THE DATE OF SERVICE listed in
the certificate of service unless the court shortens or extends the time for filing such response.
If no response in opposition to the objection is timely served and filed, this objection to
exemption shall be deemed to be unopposed, and the court may enter an order sustaining the
objection. If a response in opposition is filed and served in a timely manner, the court will
thereafter set a hearing with appropriate notice. If you fail to appear at the hearing, your
response in opposition may be stricken. The court reserves the right to set a hearing on any
matter.

TO THE HONORABLE UNITED STATES BANKRUPTCY COURT:

          COMES NOW Fabric Fanatics, Inc.,, Debtor in the above‐styled and numbered case

(“Reorganized Debtor”), and files this Reorganized Debtor’s Application for Final Decree, by and

through the undersigned attorney. In support thereof the Reorganized Debtor respectfully

shows the Court as follows:
  Case 18-42287       Doc 72      Filed 10/24/19 Entered 10/24/19 15:34:21             Desc Main
                                    Document     Page 2 of 6



                                           I.     JURISDICTION

        1.      The Court has jurisdiction over the subject matter of this Application pursuant to

28 U.S.C. §1334(b) and the standing order of reference of the District Court. This matter is a core

proceeding. 28 U.S.C. §157(b).

        2.      Venue in this Court is proper under 28 U.S.C. §§ 1408 and 1409.

                                       II.       BACKGROUND

                                    A.          Procedural History

        3.      This case was commenced by the filing of a voluntary petition under Chapter 11

of the United States Bankruptcy Code on October 10, 2018 (the “Petition Date”).

        4.      No trustee or examiner has been appointed, and no official committee of creditors

has yet been established.

        5.      The Debtor recently confirmed a plan of reorganization on September 20, 2019

[Docket Entry No. 68].

        6.      The Reorganized Debtor is performing its obligations pursuant to the Plan and

believes it is current on all payments to creditors required by the Plan as well as its obligations to

the Office of the United States Trustee.

                                    III.        RELIEF REQUESTED

        7.      This Application is made pursuant to 11 U.S.C. § 350 and Bankruptcy Rule 3022.

        8.      Some of the factors that the Court should consider in determining whether a

bankruptcy estate is fully administered as required by Bankruptcy Rule 3022 are as follows:

                a.     Whether the Confirmation Order is Final;

                b.     Whether distributions are being made under the Plan;




 Final Decree                                                                                 Page 2
  Case 18-42287        Doc 72     Filed 10/24/19 Entered 10/24/19 15:34:21                Desc Main
                                    Document     Page 3 of 6



                c.       Whether any property that was to be transferred under the plan has, in

        fact been transferred; and

                d.       Whether all motions, adversary proceedings and contested matters have

        been resolved.

Rule 3022, Federal Rules of Bankruptcy Procedure (Notes of Advisory Committee on Rules – 1991

Amendment).

        9.      In the case sub judice, all of the forgoing factors have been satisfied.

        10.     Further, all quarterly fees owed to the Office of the United States Trustee are

believed to have been paid to date. To the extent that any such fees remain unpaid, Reorganized

Debtor shall remit payment no later than fourteen days following the entry of the Order granting

the relief sought herein or the date such payment is due and payable, as the case may be.

        WHEREFORE, the Reorganized Debtor respectfully requests the entry of an order:

                a.       administratively closing the case per the provisions of Rule 3022 of the

        Federal Rules of Bankruptcy Procedure; and

                b.       excusing the Reorganized Debtor from the reporting obligation imposed

        by Local Rule of Bankruptcy Procedure 2015‐1(c)(1)(A)).

                                                   Respectfully submitted,

 Dated: October 24, 2019                           /s/ Robert T. DeMarco
                                                   DeMarco•Mitchell, PLLC
                                                   Robert T. DeMarco, Texas Bar No. 24014543
                                                   Email robert@demarcomitchell.com
                                                   Michael S. Mitchell, Texas Bar No. 00788065
                                                   Email mike@demarcomitchell.com
                                                   1255 W. 15th Street, 805
                                                   Plano, TX 75075
                                                   T        972‐578‐1400
                                                   F        972‐346‐6791
                                                   Counsel for Reorganized Debtor



 Final Decree                                                                                    Page 3
  Case 18-42287         Doc 72       Filed 10/24/19 Entered 10/24/19 15:34:21      Desc Main
                                       Document     Page 4 of 6



                                        CERTIFICATE OF SERVICE

        The undersigned counsel herby certifies that true and correct copies of the foregoing
pleading and all attachments were served upon all parties listed below in accordance with
applicable rules of bankruptcy procedure on this 24th day of October, 2019. Where possible,
service was made electronically via the Court’s ECF noticing system or via facsimile transmission
where a facsimile number is set forth below. Where such electronic service was not possible,
service was made via regular first class mail.

                                               DEBTOR

 Fabric Fanatics, Inc.
 624 Haggard Street, Suite 706
 Plano, TX 75074

                                        UNITED STATES TRUSTEE

 Office of the United States Trustee
 110 N. College Avenue, Suite 300
 Tyler, TX 75702

           ADDITIONAL PARTIES IN INTEREST AND/OR PARTIES REQUESTING NOTICE

 LiftFund                                           Haggard Enterprises
 c/o DUNN, PLLC                                     c/o Robert A. Miller
 Attention: Ryan Dunn                               Prager & Miller, P.C.
 405 Main Street, Suite 836                         14911 Quorum Drive, 320
 Houston, TX 77002                                  Dallas, TX 75254

 SEE ATTACHED MATRIX

 /s/ Robert T. DeMarco
 DeMarco•Mitchell, PLLC
 Robert T. DeMarco, Texas Bar No. 24014543
 Email robert@demarcomitchell.com
 Michael S. Mitchell, Texas Bar No. 00788065
 Email mike@demarcomitchell.com
 1255 W. 15th Street, 805
 Plano, TX 75075
 T        972‐578‐1400
 F        972‐346‐6791




 Final Decree                                                                             Page 4
                  Case 18-42287        Doc 72     Filed 10/24/19           Entered 10/24/19 15:34:21 Desc Main
Label Matrix for local noticing                 Lisa Document
                                                     Anderson             Page 5 of 6          Attorney General of Texas
0540-4                                          3113 McBee Dr.                                    Bankruptcy Reporting Contact
Case 18-42287                                   Plano, TX 75025-3621                              OAG/CSD/Mail Code 38
Eastern District of Texas                                                                         P.O. Box 12017
Sherman                                                                                           Austin, TX 78711-2017
Thu Oct 24 13:25:40 CDT 2019
Attorney General of Texas                       COLLIN COUNTY TAX ASSESSOR/COLLECTOR              Chase
Taxation Division - Bankruptcy                  Abernathy, Roeder, Boyd & Hullett, P.C.           PO Box 15298
Box 12548 Capitol Station                       1700 Redbud Blvd., Suite 300                      Wilmington, DE 19850-5298
Austin, TX 78711-2548                           McKinney, TX. 75069-3276


Collin County Tax Assessor/Collector            Comptroller of Public Accounts                    Robert T. DeMarco
C/O Abernathy et al                             C/O Office of the Attorney General                DeMarco-Mitchell, PLLC
1700 N. Redbud Blvd., 300                       Bankruptcy - Collections Division MC-008          1255 West 15th St., 805
McKinney, TX 75069-3276                         PO Box 12548                                      Plano, TX 75075-7225
                                                Austin TX 78711-2548

Fabric Fanatics, Inc.                           Frontier Communications                           (p)FRONTIER COMMUNICATIONS
910 W. Parker Road, Suite 325                   PO Box 5166                                       BANKRUPTCY DEPT
Plano, TX 75075-2385                            Tampa, FL 33675-5166                              19 JOHN STREET
                                                                                                  MIDDLETOWN NY 10940-4918


Haggard Enterprises                             Haggard Enterprises Limited, LTD                  Haggard Enterprises Limited, Ltd.
800 Central Pkwy. E., Ste. 100                  c/o Robert A. Miller                              Robert A. Miller, Prager & Miller, PC
Plano, TX 75074-5578                            Prager & Miller P.C.                              14911 Quorum Dr., Suite 320
                                                14911 Quorum Dr. Suite 320                        Dallas, TX 75254-1482
                                                Dallas Texas 75254-1482

Courtney Hull                                   Internal Revenue Service -                        Kabbage-Celtic Bank
Office of the Attorney General                  Centralized Insolvency Operations                 PO Box 77081
300 West 15th Street                            PO Box 7346                                       Atlanta, GA 30357-1081
Austin, TX 78701-1649                           Philadelphia, PA 19101-7346


Kenneth L. Maun                                 Lendr, LLC                                        Lendr.online, LLC
Tax Assessor Collector Collin County            Ryan Flynn                                        153 West Ohio Street
PO Box 8046                                     153 W. Ohio St., 5th Floor                        5th Floor
McKinney, TX 75070-8046                         Chicago, IL 60654-4755                            Chicago, IL 60654-4785


Leslie Dean Anderson                            Lift Fund SBA Loan                                Merchant Source, Inc.
3113 McBee Dr.                                  2007 W Martin St.                                 153 West Ohio Street
Plano, TX 75025-3621                            San Antonio, TX 78207-2630                        5th Floor
                                                                                                  Chicago, IL 60654-4785


Robert A. Miller                                Navitas Lease Copr.                               Navitas Lease Corp
Prager & Miller, P.C.                           PO Box 3491                                       PO Box 3491
14911 Quorum Dr. Suite 320                      Ponte Vedra Beach, FL 32004-3491                  Ponte Vedra Beach, FL 32004-3491
Dallas, TX 75254-1482


Timothy W. O’Neal                               SEC                                               Texas Comptroller of Public Accounts
Office of the U.S. Trustee                      100 F Street, NE                                  Courtney J. Hull
110 N. College Ave.                             Washington, DC 20549-2001                         c/o Sherri K. Simpson, Paralegal
Suite 300                                                                                         P.O. Box 12548
Tyler, TX 75702-7231                                                                              Austin, TX 78711-2548
                  Case 18-42287           Doc 72       Filed 10/24/19         Entered 10/24/19 15:34:21              Desc Main
Texas Comptroller of Public Accounts                 TexasDocument
                                                           Workforce Commission
                                                                             Page 6 of 6                  U.S. Attorney General
Office of the Attorney General                       TEC Building Tax Dept.                               Department of Justice
Bankruptcy Collections Div.                          101 E. 15th Street                                   Main Justice Building
P.O. Box 12548, MC-008                               Austin, TX 78778-0001                                10th & Constitution Ave., NW
Austin, TX 78711-2548                                                                                     Washington, DC 20530-0001

US Trustee                                           United States Attorney                               United States Trustee
Office of the U.S. Trustee                           110 North College Ave., Ste. 700                     110 North College Ave., Ste. 300
110 N. College Ave.                                  Tyler, TX 75702-0204                                 Tyler, TX 75702-7231
Suite 300
Tyler, TX 75702-7231

John M. Vardeman
UST Office
110 N. College St., Suite 300
Tyler, TX 75702-7231




                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Frontier Communications
Bankruptcy Dept
19 John St
Middletown, NY 10940




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Chase                                             (d)Frontier Communications                           (d)Haggard Enterprises Limited, LTD\
PO Box 15298                                         PO BOx 5166                                          c/o Robert A. Miller
Wilmington, DE 19850-5298                            Tampa, FL 33675-5166                                 Prager & Miller P.C.
                                                                                                          14911 Quorum Dr. Suite 320
                                                                                                          Dallas Texas 75254-1482

(d)Kabbage-Celtic Bank                               (d)Lendr.online, LLC                                 (d)Lisa Anderson
PO Box 77081                                         153 West Ohio Street                                 3113 McBee Dr.
Atlanta, GA 30357-1081                               5th Floor                                            Plano, TX 75025-3621
                                                     Chicago, IL 60654-4785


End of Label Matrix
Mailable recipients      36
Bypassed recipients       6
Total                    42
